DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement submitted on 10/22/2021 has been considered and made of record by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 6, 12, and 19 are objected to because of the following informalities:  as to claims 1, 6, 12, and 19  “N” should be defined as a non-zero positive integer.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. (hereinafter, referred to as Tang) (US 2020/0145080).
As to claims 1 and 19, Tang discloses an apparatus for wireless communication (see the abstract), comprising: a memory (see paragraph 0022 and Fig. 3, block 306); and at least one processor coupled to the memory (see paragraph 0022 and Fig. 3, block 302, see also paragraphs 0058, 0070, and 0072) and configured to: receive a reference signal at a plurality of antenna panels (see Fig. 3, antennas 335 and 336), wherein the reference signal is received in different beams on each of the plurality of antenna panels (see paragraphs 0060, 0096, 0114, and 0119); determine N beams providing highest measured strengths of the reference signal on at least one of the plurality of antenna panels (see Fig. 10, block 1004 and paragraphs 0123, 0128, 0130, and 0142), wherein a maximum permissible exposure (MPE) limit is to be applied to the at least one of the plurality of antenna panels for uplink transmissions (see Fig. 10, block 1006 and paragraphs 0106, 0123, 0128 and 0130); and transmit a beam management report (see Fig. 10, blocks 1006 and 1010 and paragraphs 0133-0135), wherein the beam management report includes reduced highest measured strengths of the reference signal of the N beams based on the MPE limit (see paragraphs 0123 and 0133-0135).
	As to claims 2 and 20, Tang discloses that the at least one processor is further configured to: generate the beam management report based on the highest measured strengths of the N beams and a transmission power back-off value associated with the MPE limit (see paragraphs 0133 and 0155).
	As to claims 3 and 21, Tang discloses that the at least one processor configured to generate the beam management report is further configured to: obtain the highest measured strengths of the reference signal in the N beams (see Fig. 10, block 1004 and paragraphs 0123, 0128, 0130, and 0142); and reduce the highest measured strengths by the transmission power back-off value to obtain the reduced highest measured strengths (see paragraphs 0123, 0128, 0133 and 0155).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, 10-12, 15, 17, 18, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tang, in view of Ghanbarinejad et al. (hereinafter, referred to as Ghanbarinejad) (US 2020/0067615).
As to claims 4 and 22, Tang discloses that the at least one processor is further configured to: receive beam selection from a base station for the uplink transmissions based on the beam management report (see paragraph 0136). Tang discloses all the subject matters claimed in claims 4 and 22, except that the UE also receives an antenna panel selection from the base station based on the reports. Ghanbarinejad, in the same field of endeavor, discloses a network that constructs reference signals corresponding to n signals so that they can be transmitted simultaneously. The configuration for transmitting the reference signals is transmitted to the UE using a control channel, such as a PDCCH. The n reference signals are configured and transmitted so that receiving a reference signal through a particular antenna panel, and possibly through a particular beam of the antenna panel, effectively implies the ability of the UE to receive the corresponding signal through the same antenna panel and possibly through the particular beam of the antenna panel. Such a combination of reference signals described above may be referred to as a composite probing reference signal, a composite reference signal, or a similar term. Based on the configuration, the UE may attempt different combinations of antennas, or possibly different combinations of beams, perform measurements, and report to the network the best antenna panels, and possibly the best beams of those antenna panels, to simultaneously receive reference signals. The UE may then report the information to the network. The UE may also send information about how many or which antenna panels are unused (i.e., the available antenna panels) if a particular combination of reference signals are to be received by the UE. The network may then schedule transmissions corresponding to the reported information (see paragraphs 0122-0123). Therefore, Ghanbarinejad clearly teaches that receiving antenna panel selection in addition to beam selection is well-known in the art. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Tang as suggested by Ghanbarinejad in order to increase the performance and reliability of the system by selecting the best antenna panels and best beams for communication.
As to claims 5 and 23, Tang discloses that the beam management report includes one or more fields (see Figs. 17-22) for indicating the reduced highest measured strengths of the N beams (see paragraphs 0123, 0128, 0133 and 0155 and Figs. 17-22). Tang does not disclose that the management report includes one or more fields for indicating the at least one of the plurality of antenna panels. Since, Ghanbarinejad, as explained above, teaches that receiving the  antenna panel selection in addition to the beam selection is well-known in the art, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of tang and include one or more fields in the report for indicating the at least one of the plurality of antenna panels in order to provide a complete report and enable the communication system to select the best antenna panels/beam combination.
As to claim 6, Tang discloses an apparatus for wireless communication (see the abstract), comprising: a memory (see paragraph 0022 and Fig. 3, block 306); and at least one processor coupled to the memory (see paragraph 0022 and Fig. 3, block 302, see also paragraphs 0058, 0070, and 0072) and configured to: receive a reference signal at a plurality of antenna panels (see Fig. 3, antennas 335 and 336), wherein the reference signal is received in different beams on each of the plurality of antenna panels (see paragraphs 0060, 0096, 0114, and 0119); determine N beams providing highest measured strengths of the reference signal on at least one of the plurality of antenna panels (see Fig. 10, block 1004 and paragraphs 0123, 0128, 0130, and 0142); and transmit a beam management report (see Fig. 10, blocks 1006 and 1010 and paragraphs 0133-0135), including at least the highest measured strengths of the N beams (see paragraphs 0123, 0128, 0130, and 0155) and a transmission power back-off value (see paragraphs 0133 and 0155, see also Fig. 21). Tang discloses all the subject matters claimed in claim 6, except for determining, for each of the plurality of antenna panels, N beams providing highest measured strengths of the reference signal and generating a report, for each antenna panel, based on the measurement. Ghanbarinejad, in the same field of endeavor, discloses a network that constructs reference signals corresponding to n signals so that they can be transmitted simultaneously. The configuration for transmitting the reference signals is transmitted to the UE using a control channel, such as a PDCCH. The n reference signals are configured and transmitted so that receiving a reference signal through a particular antenna panel, and possibly through a particular beam of the antenna panel, effectively implies the ability of the UE to receive the corresponding signal through the same antenna panel and possibly through the particular beam of the antenna panel. Such a combination of reference signals described above may be referred to as a composite probing reference signal, a composite reference signal, or a similar term. Based on the configuration, the UE may attempt different combinations of antennas, or possibly different combinations of beams, perform measurements, and report to the network the best antenna panels, and possibly the best beams of those antenna panels, to simultaneously receive reference signals. The UE may then report the information to the network. The UE may also send information about how many or which antenna panels are unused (i.e., the available antenna panels) if a particular combination of reference signals are to be received by the UE. The network may then schedule transmissions corresponding to the reported information (see paragraphs 0122-0123). Ghanbarinejad further discloses determining, for each of the plurality of antenna panels, N best beams and generating a report, for each antenna panel, based on the measurement (see paragraphs 0112, 0113, and 0123). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Tang as suggested by Ghanbarinejad in order to increase the performance and reliability of the system by selecting the best antenna panels and best beams for communication.
 
As to claim 7, Tang discloses that the at least one processor is further configured to: determine the transmission power back-off value for each beam of the plurality of antenna panels (see paragraphs 0119, 0133, 0153 and 0155).
As to claim 8, Ghanbarinejad further discloses that the UE may attempt different combinations of antennas, or possibly different combinations of beams, perform measurements, and report to the network the best antenna panels, and possibly the best beams of those antenna panels, to simultaneously receive reference signals (see paragraphs 0122-0123). Therefore, Ghanbarinejad clearly teaches that receiving antenna panel selection in addition to the beam selection is well-known in the art. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Tang as suggested by Ghanbarinejad in order to increase the performance and reliability of the system by selecting the best antenna panels and best beams for communication.
As to claim 10, Tang discloses that the beam management report includes, one or more fields for indicating the highest measured strengths of the N beams (see paragraphs 0130, 0133 and 0155 and see fig. 21), and one or more fields for indicating the transmission power back-off value (see fig. 21). Tang does not disclose that the report is generated for each antenna panel and that the report includes one or more fields for indicating each of the plurality of antenna panels. Ghanbarinejad discloses determining, for each of the plurality of antenna panels, N best beams and generating a report, for each antenna panel, based on the measurement (see paragraphs 0112, 0113, and 0123). Ghanbarinejad discloses that the UE may attempt different combinations of antennas, or possibly different combinations of beams, perform measurements, and report to the network the best antenna panels, and possibly the best beams of those antenna panels, to simultaneously receive reference signals (see paragraphs 0122-0123). Therefore, Ghanbarinejad clearly teaches that receiving an indication of antenna panel selection in addition to beam selection is well-known in the art. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Tang as suggested by Ghanbarinejad in order to increase the performance and reliability of the system by selecting the best antenna panels and the best beams for communication.
As to claim 11, Tang further discloses that the reference signal is a channel state information reference signal (CSI-RS) (see paragraphs 0046 and 0096).
As to claim 12, Tang discloses an apparatus for wireless communication (see the abstract), comprising: a memory (see paragraph 0022 and Fig. 3, block 306); and at least one processor coupled to the memory (see paragraph 0022 and Fig. 3, block 302, see also paragraphs 0058, 0070, and 0072) and configured to: receive a reference signal at a plurality of antenna panels (see Fig. 3, antennas 335 and 336), wherein the reference signal is received in different beams on each of the plurality of antenna panels (see paragraphs 0060, 0096, 0114, and 0119); determine N beams providing highest measured strengths of the reference signal on at least one of the plurality of antenna panels (see Fig. 10, block 1004 and paragraphs 0123, 0128, 0130, and 0142); and transmit a beam management report (see Fig. 10, blocks 1006 and 1010 and paragraphs 0133-0135), including at least the highest measured strengths of the N beams (see paragraphs 0123, 0128, 0130, 0155) and a value of a maximum permissible exposure (MPE) indicator (see paragraphs 0106, 0124, 0133, 0135, 0155). Tang discloses all the subject matters claimed in claim 12, except for determining, for each of the plurality of antenna panels, N beams providing highest measured strengths of the reference signal and generating a report, for each antenna panel, based on the measurement. Ghanbarinejad, in the same field of endeavor, discloses a network that constructs reference signals corresponding to n signals so that they can be transmitted simultaneously. The configuration for transmitting the reference signals is transmitted to the UE using a control channel, such as a PDCCH. The n reference signals are configured and transmitted so that receiving a reference signal through a particular antenna panel, and possibly through a particular beam of the antenna panel, effectively implies the ability of the UE to receive the corresponding signal through the same antenna panel and possibly through the particular beam of the antenna panel. Such a combination of reference signals described above may be referred to as a composite probing reference signal, a composite reference signal, or a similar term. Based on the configuration, the UE may attempt different combinations of antennas, or possibly different combinations of beams, perform measurements, and report to the network the best antenna panels, and possibly the best beams of those antenna panels, to simultaneously receive reference signals. The UE may then report the information to the network. The UE may also send information about how many or which antenna panels are unused (i.e., the available antenna panels) if a particular combination of reference signals are to be received by the UE. The network may then schedule transmissions corresponding to the reported information (see paragraphs 0122-0123). Ghanbarinejad further discloses determining, for each of the plurality of antenna panels, N best beams and generating a report, for each antenna panel, based on the measurement (see paragraphs 0112, 0113, and 0123). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Tang as suggested by Ghanbarinejad in order to increase the performance and reliability of the system by selecting the best antenna panels and the best beams for communication.
 
As to claim 15, Ghanbarinejad further discloses that the UE may attempt different combinations of antennas, or possibly different combinations of beams, perform measurements, and report to the network the best antenna panels, and possibly the best beams of those antenna panels, to simultaneously receive reference signals (see paragraphs 0122-0123). Therefore, Ghanbarinejad clearly teaches that receiving an antenna panel selection in addition to beam selection is well-known in the art. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Tang as suggested by Ghanbarinejad in order to increase the performance and reliability of the system by selecting the best antenna panels and the best beams for communication.
As to claim 17, Tang further discloses that the reference signal is a channel state information reference signal (CSI-RS) (see paragraphs 0046 and 0096).
As to claim 18, Tang discloses that the beam management report includes, one or more fields for indicating the highest measured strengths of the N beams (see paragraphs 0130, 0133 and 0155 and see fig. 21). Tang in Figs. 17-22 does not show one or more fields for conveying the value of the MPE indicator for the beams. However, based on the teachings of paragraphs 0106, 0124, 0133, 0135, and 0155, it would have been clear that the report may contain a MPE indicator. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to allocate one or more fields to the MPE indicator(s) in order to enable the report to carry the MPE indicators. Tang also does not disclose that the report is generated for each antenna panel and that the report includes one or more fields for indicating each of the plurality of antenna panels. Ghanbarinejad discloses determining, for each of the plurality of antenna panels, N best beams and generating a report, for each antenna panel, based on the measurement (see paragraphs 0112, 0113, and 0123). Ghanbarinejad discloses that the UE may attempt different combinations of antennas, or possibly different combinations of beams, perform measurements, and report to the network the best antenna panels, and possibly the best beams of those antenna panels, to simultaneously receive reference signals (see paragraphs 0122-0123). Therefore, Ghanbarinejad clearly teaches that receiving an indication of antenna panel selection in addition to beam selection is well-known in the art. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Tang as suggested by Ghanbarinejad in order to increase the performance and reliability of the system by selecting the best antenna panels and the best beams for communication.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tang and Ghanbarinejad, further in view of Heo et al. (hereinafter, referred to as Heo) (US 2020/0314774).
As to claim 9, Tang discloses that UE may determine one or more constraint(s). The constraint(s) may pertain to wireless transmission and/or beamforming, etc. In other words, the constraint(s) may relate to parameters such as transmission direction and/or transmission power, etc. For example, the UE may determine constraints based on MPE, co-existence interference, and/or power saving. In other words, the UE may determine that one or more Tx beams may not be used, and/or may determine that one or more Tx beams may only be used at or below certain power levels. For example, the UE may determine that for a first beam (e.g., which may be have a highest RSRP in the measurements of 1004), MPE and/or co-existence may limit the transmit power useable for the first beam. For example, the UE may determine that a user's head is or may be in the path of the first beam, and therefore it may be desirable to avoid use of the first beam or use a reduced transmit power for transmissions with the first beam (see paragraph 0123).  From the teachings of paragraphs 0123 and 0155 it is clear that having a power backoff and constraint based on the MPE limits is not necessary for every single beam. Tang and Ghanbarinejad disclose all the subject matters claimed in claim 9, except that the transmission power back-off value is set to zero for any of the plurality of antenna panels excluded from a maximum permissible exposure (MPE) limit. Heo, in the same field of endeavor, discloses an electronic device that includes an antenna array including a plurality of elements arranged to perform beamforming (see the abstract). Heo further discloses that when there is no need to perform power backoff the backoff value is set to zero (see paragraph 0104 and claim 6). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Tang and Ghanbarinejad as suggested by Heo in order to apply a proper constraint on each beam and reduce the complexity of the system.
Allowable Subject Matter
Claims 13, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632